Citation Nr: 0909253	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2005, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO denied the Veteran's 
claim of entitlement to an effective date earlier than 
September 30, 2005, for the grant of service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service 
connection for bilateral hearing loss was denied by a 
decision by the RO dated in December 1955.  The Veteran did 
not appeal the decision, which became final.  

2.  The Veteran filed a petition to reopen the previously 
denied claim for service connection for bilateral hearing 
loss in January 1989.  In an August 1989 decision, the RO 
reopened the Veteran's claim and denied it on its merits.  
The Veteran timely appealed the denial to the Board, which 
denied the Veteran's claim in a January 1991 decision.

3.  The Veteran filed a petition to reopen the previously 
denied claim for service connection for bilateral hearing 
loss that was received by the RO on September 30, 2005.

4.  In a January 2006 rating decision, the Veteran was 
awarded service connection for bilateral hearing loss, 
effective September 30, 2005, the date the claim was filed.





CONCLUSION OF LAW

An effective date earlier than September 30, 2005, for the 
grant of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  However, VCAA 
notice is not required with respect to every issue raised by 
a claimant.

If, for example, a Veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of Section 5103(a) has been satisfied, and notice 
under its provisions has been satisfied).  The Board notes 
that after an appellant has filed a notice of disagreement as 
to the initial effective date or disability rating assigned-
thereby initiating the appellate process-different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.

Here, the Veteran's claim for an effective date earlier than 
September 30, 2005, for the award of service connection for 
bilateral hearing loss falls squarely within the pattern 
above.  Thus, no additional VCAA notice was required with 
respect to the issue on appeal.  Furthermore, the Board finds 
the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in 
November 2005 regarding his claim for service connection for 
bilateral hearing loss.  Thereafter, the Veteran was notified 
in January 2006 that his claim for service connection for 
bilateral hearing loss had been granted with an effective 
date of September 30, 2005, the date VA received the 
Veteran's claim.  The notice included a copy of the RO's 
January 2006 rating decision.  In May 2006, following the 
Veteran's notice of disagreement with the January 2006 rating 
decision, the RO issued the Veteran a second VCAA notice 
letter specifically addressing his claim for an earlier 
effective date for the service-connected bilateral hearing 
loss.  It also issued a rating decision in July 2006 denying 
the Veteran's claim for an earlier effective date and 
notifying him of the reasons behind the decision.  
Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for an 
effective date earlier than September 30, 2005, for the award 
of service connection for bilateral hearing loss.  The 
Veteran's service treatment records have been associated with 
the claims file, as have reports of a VA examination he was 
provided in December 2005.  Otherwise, neither the Veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that 
need to be obtained.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) (2008).  See Nelson v. 
Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 
17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993) (an award 
granted on a reopened claim may not be made effective prior 
to the date of receipt of the reopened claim).

The Board notes that during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-57 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph 
relates to receipt of new and material evidence received 
during an appeal period or prior to an appellate decision, or 
received after a final disallowance, which does not affect 
the Veteran's claim.  There are no other substantive changes 
to 38 C.F.R. § 3.400(q) that may have an effect on the 
Veteran's pending claim.

The Veteran was originally denied service connection for 
bilateral hearing loss by a rating decision issued by the RO 
in December 1955.  He did not appeal that decision, and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2008).  As such, new and 
material evidence was required to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  
The Veteran submitted a petition to reopen his claim of 
service connection for bilateral hearing loss in April 1989.  
The RO reopened the Veteran's claim and denied it on the 
merits in an August 1989 rating decision.  The Veteran timely 
appealed, and the Board denied his claim in a January 1991 
decision.  As no exception to finality applies, the decision 
is final based on the evidence of record.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).  As such, 
new and material evidence was required to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran is seeking an effective date prior to September 
30, 2005, for the award of service connection for bilateral 
hearing loss.  He contends that the effective date of the 
service connection award should be earlier than the assigned 
date of September 30, 2005.  Specifically, he contends that 
the effective date should be in 1955, from the date on which 
he initially filed a claim for service connection for 
bilateral hearing loss, which date fell within one year from 
his separation from active duty.

The claim on which the current appeal is based was received 
on September 30, 2005.  The petition to reopen was granted, 
and the Veteran was awarded service connection for bilateral 
hearing loss in a January 2006 rating decision issued by the 
RO.  

Here, the evidence clearly shows that the final disallowance 
is the January 1991 denial by the Board.  The evidence also 
clearly shows that the date of receipt of the claim to reopen 
was September 30, 2005, and that it is a claim re-opened 
after final disallowance.  In light of the foregoing, the 
only applicable effective date for award of service 
connection for the Veteran's bilateral hearing loss is the 
presently assigned date of September 30, 2005.

The Board notes further that the date on which the Veteran 
initially filed a claim for service connection is not 
relevant in the present context.  This is so because a date 
of entitlement earlier than the current effective date could 
not result in an earlier date; as noted above, the effective 
date will be the date of receipt of a previously finally 
denied claim to reopen or the date entitlement arose, 
whichever is the later.  In this case, September 30, 2005, 
the date of receipt of the application to reopen, is the 
earliest date that service connection may be awarded.  
Because the RO denied the Veteran's initial claim in a 
December 1955 decision that became final, the date of filing 
of that claim is not applicable to the assignment of an 
effective date, even though the initial date of filing falls 
within one year of the Veteran's separation from service.  As 
stated above, it is well-established that an effective date 
for a reopened claim is the date of receipt of the new claim, 
or the date entitlement arose, whichever is later.  This is 
so regardless of whether, as here, the initial claim was 
filed within one year of the Veteran's separation from active 
duty.

Finally, it has been suggested that an earlier effective date 
should be assigned because service connection was based on 
service treatment records that were not previously of record.  
In multiple statements to VA, the Veteran has implied that 
service connection was originally denied because his service 
treatment records, which are currently of record, were 
unavailable at the time of the initial December 1955 denial.  
See 38 C.F.R. § 3.156(c)(3) (an award made based at least in 
part on service department records that existed but were not 
of record when a claim was first decided is effective on the 
date entitlement arose or the date VA received the previously 
denied claim, whichever is later.)  Here, however, the record 
is clear that the original denial of service connection in 
December 1955 relied on the Veteran's service treatment 
records when it noted that there was no evidence in his 
treatment records of complaints of or treatment for hearing 
loss.  The Board thus finds that the assertion that an 
earlier effective date is warranted under the provisions of 
38 C.F.R. § 3.156(c) is without merit.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this effective date claim.  Although the 
Veteran contends that the effective date for the grant of 
service connection for bilateral hearing loss should be 
earlier than September 30, 2005, the record presents no 
evidentiary basis for the assignment of an earlier effective 
date.  As noted above, the effective date for a claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  Here, the 
Board finds that the date the claim was filed, September 30, 
2005, controls.  The governing legal authority is clear and 
specific, and VA is bound by it.  As such, the claim for an 
earlier effective date is denied.


ORDER

An effective date prior to September 30, 2005, for the grant 
of service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


